DETAILED ACTION
	Claims 1-9 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2017/0229703).
	Regarding claim 1, Chu et al. teach a method of making an electrode comprising a mixture of sulfur particles, PVDF (spacer) and graphene (carbon material) (par. 52-54).  Chu does not specifically teach that the PVDF and sulfur are disposed at an end of the carbon material or are between the layers of the carbon material.  However, applicant discloses in the specification that this orientation of the spacer and sulfur occurs as a result of mixing.  It is the position of the office that mixing all the materials together would form a substance with PVDF and sulfur at the end of the graphene and between layers of the graphene.
	Regarding claim 2, Chu teaches that the electrode may comprise 64 wt% sulfur (par. 54).
	Regarding claim 3, Chu teaches that the graphene may be exfoliated graphene (i.e. graphite).
	Regarding claim 6, Chu teaches that the spacer may comprise a resin (par. 52-54).
	Regarding claim 8 and 9, Chu teaches that the electrode may be for a lithium-sulfur battery cathode (par. 23, abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied above, further in view of Lettow (US 2013/0119321).
	Regarding claim 4, Chu does not teach that the graphene sheets are partially exfoliated.  However, Lettow teaches that partially exfoliated graphite is suitable for use in a graphene/sulfur electrode (par. 6, 13).  Therefore, it would have been obvious to one of ordinary skill in the art to use partially exfoliated graphene in the invention of Chu because Lettow teaches that such a material is suitable for use as an electrode.
	Regarding claim 5, Chu does not teach the c/o ratio of the graphene sheets.  However, Lettow teaches that a suitable graphene material may have a c/o ratio of between 1.5 and 20 (par. 35).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the c/o ratio to 
	Regarding claim 7, Chu does not teach that the spacer may include a carbon material. However, Lettow teaches that sulfur/graphene electrode may have a binder that is partially carbonized and that some pyrolysis increases conductivity (par. 42, 48).  Therefore, it would have been obvious to one of ordinary skill in the art to partially carbonize some of the binder of Chu, because Lettow teaches that such a formulation can increase conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729